UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
PAVEL POGODIN and
ALEXANDER PROKHOROV,

                                   Plaintiffs,
                                                                JUDGMENT
                                                                18-CV-791 (ENV)
                          -against-
CRYPTORION INC., ZURAB TSITSUASHVILI
a/k/a ZURAB ASHVIL, and ZVI BEN-ZVI,

                                    Defendants.
----------------------------------------------------------- X
         An Order of Honorable Eric N. Vitaliano, United States District Judge, having been filed

on March 9, 2020, adopting the Report and Recommendation of Magistrate Judge Steven M.

Gold, dated January 19, 2020, holding Defendant, cross-claim defendant, cross-claimant, and

counter-claimant Zurab Tsitsuashvili in default on all claims pending against him; and

dismissing all claims asserted by him for failure to prosecute; it is

        ORDERED and ADJUDGED that Defendant, cross-claim defendant, cross-claimant, and

counter-claimant Zurab Tsitsuashvili is held in default on all claims pending against him, and all

claims asserted by him are hereby dismissed for failure to prosecute; and that the following

motions (DE#85)Motion for Sanctions, (DE#86) Motion for Pre Motion

Conference, (DE#94) Motion for Pre Motion Conference, and (DE#104) Motion for Pre Motion

Conference are found as moot.

Dated: Brooklyn, NY                                                     Douglas C. Palmer
       March 10, 2020                                                   Clerk of Court

                                                                By: /s/Jalitza Poveda
                                                                        Deputy Clerk
